[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR TRANSFER
The defendant herein, Alberta Kibbe, hereby requests that the Court transfer this action to the Judicial District of Tolland at Rockville, in accordance with the May 31, 1994 order of Judge Kaplan in a consolidated case, Kibbe v. Kibbe, Superior Court, Judicial District of Tolland at Rockville, Docket No. FA-94-0055480 S.
In support of this Motion, the defendant has attached the CT Page 7500 following exhibits:
          Exhibit A — A copy of the Memorandum filed by Alberta Kibbe in the consolidated case, with an affidavit of Alberta Kibbe, dated May 31, 1994, attached thereto;
          Exhibit B — A copy of the transcript of Judge Kaplan's order;
          Exhibit C — An affidavit of Alberta Kibbe, dated July 14, 1994, with medical reports from Dr. William D. Kiss and Dr. Chester F. Cullen attached thereto.
DEFENDANT ALBERTA KIBBE
                                  BY John D. Adams ADAMS  ELIASON Her Attorneys
Certification
This is to certify that a copy of the foregoing was hand delivered to Attorney Mark S. Carron, Carron, Grace  Fink, 257 Riverside Avenue, Westport, Connecticut 06880, this 12th day of July, 1994.
John D. Adams
ORDER
The foregoing motion having been heard, it is hereby GRANTED. See below.
The court finds that the facts in the affidavits submitted by the defendant Alberta Kibbe dated May 31, 1994 and July 14, 1994 are true; therefore the file, Frederick Kibbe v. AlbertaKibbe, FA94 031 29 63 S pending in the Fairfield Judicial District at Bridgeport shall be transferred to the Judicial District of Tolland at Rockville, which the court finds is the forum of convenience.
BY THE COURT
Petroni, Judge CT Page 7501